Citation Nr: 0931388	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-35 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the appellant may be recognized as a former 
prisoner of war (POW) for Department of Veterans Affairs (VA) 
purposes.  

2.  Entitlement to service connection for depression.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION  

The appellant served as a recognized guerrilla from December 
15, 1944 to October 5, 1945, and with the Regular Philippine 
Army from October 6, 1945, to June 22, 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for depression and determined that the appellant may not be 
recognized as a former POW.  In November 2006 and January 
2007, the appellant indicated that he wished to testify at a 
hearing before the Board at the local RO.  He subsequently 
submitted a statement in February 2008, via his wife, wherein 
he withdrew his hearing request.  Therefore, the Board finds 
that there is no hearing request pending at this time.  See 
38 C.F.R. § 20.702(e) (2008).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The service department has certified that the appellant 
was not in a POW status during his military service, and the 
preponderance of the other evidence of record is against a 
conclusion that the appellant's service included status as a 
POW.  

3.  Depression was not manifested in service and there is no 
competent evidence of a nexus between the appellant's 
depression and service.  


CONCLUSIONS OF LAW

1.  The appellant does not meet the legal criteria for 
recognition as a former POW for VA purposes.  38 U.S.C.A. § 
101(32) (West 2002); 38 C.F.R. § 3.1(y) (2008).  

2.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Recognition as a Former POW

Legal Criteria, Factual Background, and Analysis

The appellant contends that he should receive recognition as 
a former POW.  In his June 2003 POW questionnaire, he 
explained that his unit was engaged in road blocking as well 
as destroying and cutting enemy communication lines.  It was 
during this time that he was captured and concentrated by the 
Japanese Army from November 1, 1942 to February 27, 1943, at 
Laoag, Ilocos Norte, Philippines for a few days and, 
thereafter, at Camp O'Donnel, Capas, Tarlac (Philippines).  

Review of the evidence of record includes three Affidavits 
for Philippine Army Personnel, one signed by the appellant 
and by a commanding officer in August 1945, the second signed 
by the appellant but not signed by a Summary Court Officer 
and dated February 1946, and the third signed by the 
appellant and someone on behalf of a Summary Court Officer in 
August 1947.  The first affidavit does not identify the 
appellant as a POW and does not contain any other information 
that would indicate the appellant had been a POW.  However, 
in the second and third affidavits, in answer to questions as 
to his POW (or "PW") status, the appellant indicated that he 
had surrendered (was not captured) and was later released 
(did not escape), and he added that he had not surrendered 
under Proclamation Number 1.  The affidavits also state that 
the appellant was a POW from November 1, 1942 until February 
27, 1943 at "Capaz Tarlax".  
In his June 2003 POW questionnaire, the appellant provided 
the names of two men who were captured and interned with him, 
along with affidavits from the two men attesting to have been 
captured and concentrated with the appellant.  In the June 
1998 affidavits, F.C. and S.C. both state that they were 
imprisoned with the appellant in Laoag, Ilocos Norte in 
February 1942.  The appellant later submitted an additional 
affidavit in June 2006 by F.B., who also stated that he was 
detained as a POW with the appellant in the concentration 
camp at Camp O'Donnel.  

In November 1980, the service department certified that the 
appellant had Missing Status from December 15, 1944 to 
January 8, 1945; Recognized Guerilla service from January 9, 
1945 to October 5, 1945; and Regular Philippine Army service 
from October 6, 1945 to June 22, 1946.  The service 
department certification indicated "[n]one" under the 
section regarding whether the Veteran was determined to be in 
a POW status during periods of actual physical restraint by 
enemy forces.  

Based on the evidence of record, the RO determined in a June 
2003 memorandum that the evidence of record is insufficient 
to support a finding that the Veteran meets the criteria of a 
former POW in accordance with 38 C.F.R. § 3.1(y).  They 
acknowledged the POW status, as reflected in the appellant's 
August 1947 Affidavit for Philippine Army Personnel, but 
noted that the appellant did not narrate the circumstances 
surrounding his capture and incarceration, and a search for 
his name in the microfiche of living POWs maintained in the 
historical records room at the RO proved to be unsuccessful.  
Additionally, the RO determined that the two former comrades 
that provided affidavits were not recognized as former POWs, 
as their claims for POW status were denied by the RO in 2000 
and 2001.  The RO concluded that because the appellant's 
affiants were determined not to have POW status and the 
finding of the service department is that he has no POW 
status, the appellant had not established eligibility to 
presumptive provisions under the Former Prisoners of War 
Benefits Act of 1981 and the Veterans Benefits and Services 
Act of 1988.  Former Prisoners of War Benefits Act of 1981, 
Pub. L. No. 97-37, 95 Stat. 935 (1981); Veterans Benefits and 
Services Act of 1988, Pub. L. 100-322, 102 Stat. 487 (1988).  

The Board notes that in July 2006, the National Personnel 
Records Center (NPRC) reviewed the appellant's claims folder 
and noted that the War Claims Commission (WCC) determined 
that there was no POW status and that in order to be 
considered a POW a positive response from the WCC was 
required.  In light of the WCC determination that the 
appellant had no POW status, the NPRC stated that they must 
abide by the determination made and cannot change the 
decision made by that agency.  

The term former prisoner of war for VA purposes means a 
person who, while serving in the active military, naval, or 
air service, was forcibly detained or interned in line of 
duty by an enemy or foreign government, the agents of either, 
or a hostile force.  38 U.S.C.A. § 101(32); 38 C.F.R. § 
3.1(y).  Regulations also provide that VA shall accept the 
findings of the appropriate service department that a person 
was a POW during a period of war unless a reasonable basis 
exists for questioning it.  38 C.F.R. § 3.1(y)(1).  However, 
VA is not required to follow the service department's 
findings that the Veteran was not a POW.  Manibog v. Brown, 8 
Vet. App. 465 (1996); VAOPGCPREC 14-94. 59 Fed. Reg. 54673 
(1994).  

As noted above, the record contains documents that support 
the appellant's contention that he should have POW status.  
In addition to his own statements, he submitted affidavits 
from comrades who claimed they were interned with him and the 
affidavits that he signed in 1946 and 1947 that state he was 
a POW during the period he alleged.  However, in the Board's 
judgment, these documents are not reliable sources.  The 
affidavits from the former POWs who claim they were interned 
with appellant were themselves denied POW status.  In 
addition, the appellant's affidavits contradict his earlier 
signed affidavit that indicates he was not a POW.

The evidence of record that the Board finds more persuasive 
are the documents that indicate he is not entitled to former 
POW status.  In this regard, the service department has 
determined that the appellant was not in a POW status during 
the periods he was in the military, a response from the NPRC 
states that the WCC determined the appellant has no POW 
status, the RO's search of living POWs maintained in 
historical records did not list the appellant's name, and the 
first Affidavit for Philippine Army Personnel dated in 1945 
and signed by the appellant and his commanding officer 
indicated he was not a POW.  The RO's search of historical 
records that did not uncover the appellant's name among the 
listed living POWs is probative and persuasive.  Although VA 
is not required to follow the service department's findings 
that the appellant was not a POW (see VAOPGCPREC 14-94), the 
Board finds that their determination and well as those from 
the WCC are highly probative in and of themselves, 
particularly in light of the less reliable sources relied 
upon to support the appellant's contention.  In light of such 
evidence, the Board finds that there is highly compelling 
evidence that the legal criteria for establishing POW status 
is not met and entitlement to recognition as a former POW for 
VA purposes must be denied.  

II. Depression  

Legal Criteria, Factual Background, and Analysis

The appellant asserts that service connection is warranted 
for his depression.  In a May 2006 personal statement, he 
contends that his depression developed while he was a POW 
during his military service.  

Review of the appellant's service treatment records reflects 
no complaints, treatment, or diagnosis of depression.  On his 
June 1946 Report of Physical Examination of Enlisted 
Personnel Prior to Discharge, Release from Active Duty or 
Retirement, there was no psychiatric diagnosis recorded and 
his psychiatric evaluation was normal.  

The only post service records that note the appellant's 
depression are April 2006 and February 2007 statements from 
P.D. M.D.  The physician's diagnosis was based on 3 
evaluations in 2006, and he attributed to the appellant's 
depression to his alleged POW status from November 1942 to 
February 1943. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  In order to prevail on the 
issue of service connection, there must be medical evidence 
of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disability.  See Hickson v. West, 12 Vet. App. 
247 (1999).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).

At the outset, the Board notes that the service treatment 
records do not show any complaints, treatment, or diagnosis 
relating to depression.  Based upon the evidence in the 
claims file, there is no indication of depression prior to 
2006.  Furthermore, there is no competent (medical) evidence 
of a nexus between the appellant's service and depression. 

Regardless of the lack of medical evidence of depression in 
service and for many decades following service, the appellant 
contends, in essence, that his depression has existed since 
his military service.  The appellant is competent to state 
that he was depressed during his service and the provisions 
of 38 C.F.R. § 3.303(b), relate to chronicity and continuity 
of symptomatology.  However, the evidence weighs against the 
appellant's claim in this regard.  

The record establishes that there is no objective medical 
evidence of record of depression during service or 
immediately thereafter.  See Voerth v. West, 13 Vet. App. 
117, 120-21 (1999) (there must be medical evidence on file 
demonstrating a relationship between the Veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observations is competent).  The appellant's service 
treatment records and the absence of post service treatment 
reports until many years after service substantiate this.  
Even treatment records prior to 2006 contain diagnoses of 
several other disorders but fail to note any complaints or 
diagnosis of depression.  The absence of evidence in support 
of an alleged fact clearly is an evidentiary circumstance 
that weighs against the existence of the alleged fact.  
Forshey v. Principi, 284 F.3d 1335, 1363 (Fed. Cir. 2002) 
(negative evidence to mean that "which tends to disprove the 
existence of an alleged fact").  Moreover, when there is a 
lengthy period of time between service and the earliest 
postservice clinical documentation of the disability for 
which service connection is sought, that is of itself a 
factor for consideration against a finding that any current 
disability is related to service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a 
disability was aggravated by service). 

Given the negative service treatment records, the absence of 
complaint or treatment until many years after service, and 
the absence of any medical evidence relating the appellant's 
symptoms to service, the Board finds that the evidence weighs 
against the appellant's claim.  Continuity of symptomatology 
has not been established and there is no probative medical 
evidence suggesting a link between his period of service and 
depression.  Thus, service connection must be denied.  

The Board is aware that the appellant believes his depression 
is related to his military service.  However, the resolution 
of an issue that involves medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, requires professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Although the 
appellant's statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence), his claimed disability (depression) is of 
a nature that requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for depression, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

II.  Duty to Notify & Assist

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).
 
The Board finds that March 2006 letters informed the 
appellant of evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, and 
the assistance that VA would provide to obtain information 
and evidence in support of his claims.  He also received 
notice regarding disability ratings and effective dates of 
awards.  Although the appellant was not given formal notice 
of evidence needed to establish his status as a prisoner of 
war, pertinent regulations were provided in the November 2006 
statement of the case.  While such notice in itself is 
generally not accepted in lieu of a notice letter, the Board 
finds there is no prejudice to the appellant by this omission 
because the record suggests that he had actual knowledge of 
the type of evidence that was needed.  In this regard, a May 
2003 letter listed types of documents that would establish 
his former POW status, he submitted various affidavits that 
attested to his internment, and a July 2006 letter from the 
National Personnel Records Center (NPRC) indicates he made an 
inquiry to establish his status as a former POW and he was 
informed how to reverse a negative determination by the War 
Claims Commission (WCC) regarding POW status.  Thus, the 
Board concludes that a remand to provide additional notice 
would serve no useful purpose.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  In connection 
with the current appeal, VA obtained the appellant's service 
treatment records, private medical records from April 2000 to 
February 2007, and sought verification of his former POW 
status from various sources.  Neither the appellant nor his 
representative has indicated that notice was inadequate.

VA was not under an obligation to provide an examination for 
the appellant's service connection claim for depression, as 
such is not necessary to make a decision on the claim.  
Specifically, an examination or opinion is necessary to make 
a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).

Here, the evidence does not indicate that the appellant's 
disability may be associated with his service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the Veteran with a medical examination absent a 
showing by the Veteran of a causal connection between the 
disability and service).  In this case, the appellant has not 
brought forth evidence suggestive of a causal connection 
between the disability and his service.  The RO informed the 
appellant that he would need medical evidence of a 
relationship between his disability and service, and he has 
not provided such evidence or indicated where such evidence 
may be found.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  VA's duty to 
assist is met.  


ORDER

Entitlement to recognition of the appellant as a former 
prisoner of war (POW) for Department of Veterans Affairs (VA) 
purposes is denied.  

Entitlement to service connection for depression is denied.  



____________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


